Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-762
                        Lower Tribunal No. 20-843
                          ________________


                                 Alec Ross,
                                 Appellant,

                                     vs.

                                Kevin Ross,
                                 Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

     Alec Ross, in proper person.

     Wolfe Law Miami, P.A., and Richard C. Wolfe, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Garcia v. Morrow, 954 So. 2d 656, 659 (Fla. 3d DCA 2007)

(explaining that “‘[t]he appointment of a personal representative for an

intestate estate is a discretionary act of the probate courts’ . . . [b]ut where a

preferred individual is not being appointed, the record must show that the

preferred person is not fit to be appointed as the representative”) (quoting

DeVaughn v. DeVaughn, 840 So. 2d 1128, 1132 (Fla. 5th DCA 2003));

DeVaughn, 840 So. 2d at 1133 (“If the record supports the conclusion that

the statutorily preferred person ‘lacks the necessary qualities and

characteristics,’ the court has discretion to refuse to make the appointment.”)

(quoting Padgett v. Est. of Gilbert, 676 So. 2d 440, 443 (Fla. 1st DCA 1996)).




                                        2